Exhibit 10.19

MUTUAL TERMINATION AGREEMENT

THIS MUTUAL TERMINATION AGREEMENT (the “Termination Agreement”) is entered into
as of September 22, 2010 (the “Contract Date”), by and among Volcano
Corporation, a Delaware corporation, with its principal place of business
located at 2870 Kilgore Road, Rancho Cordova, California 95670, U.S.A. (“Volcano
Corporation”), Volcano Japan Co., Ltd, a corporation of Japan and a wholly-owned
subsidiary of Volcano Corporation, with its principle place of business at
Hamamatsucho Square 6F, 1-30-5, Hamamatsucho, Minato-ku, Tokyo, Japan (“Volcano
Japan”) (Volcano Corporation and Volcano Japan are collectively referred to
hereinafter as “Volcano”), and Fukuda Denshi Co., Ltd, a corporation of Japan,
with its principle office at 3-39-4 Hongo, Bunkyo-ku, Tokyo 113-8483, Japan
(“Fukuda”).

R E C I T A L S

A. Volcano and Fukuda are parties to a certain Amended and Restated Japanese
Distribution Agreement dated of March 17, 2006, as amended July 31, 2006 (the
“Distribution Agreement”).

B. Volcano offered Fukuda an early termination of the Distribution Agreement to
avoid channel conflict and competitive product offerings that would confuse the
customer.

C. Volcano and Fukuda finally agreed to the mutual termination of the
Distribution Agreement on the mutually agreeable terms set forth herein through
several discussions.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

A G R E E M E N T

1. Termination Effective Date. The termination of Distribution Agreement shall
become effective on November 30, 2010 (the “Termination Effective Date”).

2. Payment by Volcano. In consideration of the termination of the Distribution
Agreement and the repurchase of Volcano Products (as defined in the Distribution
Agreement) in Fukuda’s inventory in the agreement set forth below in Section 5,
Volcano shall pay to Fukuda the sum of One Hundred Nineteen Million Japanese Yen
(JPY 119,000,000), subject to any offset by Volcano upon Fukuda’s prior written
notice for any amounts owed to Volcano by Fukuda. Fifty percent (50%) of such
payment shall be made within five (5) days after the Contract Date, and the
remaining fifty percent (50%) shall be paid no later than the Termination
Effective Date. Upon payment of such amount in full, Volcano shall have no
further financial obligations to Fukuda except as set forth below in Section 5.

3. Termination of Distribution Agreement. Except as expressly set forth herein,
the Distribution Agreement shall terminate in its entirety on the Termination
Effective Date, and at such time all rights and obligations of Volcano and
Fukuda under the Distribution Agreement shall cease. As of the Termination
Effective Date, (a) all rights granted by Volcano to Fukuda with



--------------------------------------------------------------------------------

respect to Volcano Products, if any, shall terminate and shall revert to Volcano
without any further action required on the part of either Volcano or Fukuda, and
Fukuda shall have no right to distribute, sell, market, or promote Volcano
Products and (b) Fukuda shall cease all sales, distribution, and marketing
activities, terminate all subdistribution agreements, and cease all servicing
activities with respect to the Volcano Products.

4. Products from Other Sources. Fukuda acknowledges that Volcano is acquiring
all of the rights relating to the distribution of the Volcano Products in Japan,
including the goodwill therein. On and after the Contract Date, Fukuda may
purchase or acquire from sources other than Volcano, and undertake, either
directly or indirectly, to manufacture, purchase, acquire, promote, sell,
distribute, lease, or encourage the use of any products which compete in any way
with Volcano Products. Notwithstanding the foregoing, Fukuda will ensure a
smooth transition of the Transition Customer Accounts as set forth in Section 6
hereof.

5. Inventory Repurchase. Volcano Japan agrees to repurchase from Fukuda Volcano
Products in Fukuda’s inventory pursuant to the terms and conditions of an
Inventory Repurchase Agreement between Volcano Japan and Fukuda, of even date
herewith (the “Inventory Repurchase Agreement”).

6. Transition.

(a) Accounts. Fukuda shall cooperate with Volcano to ensure a smooth transition
from Fukuda to Volcano of responsibility for selling Volcano Product to Fukuda
customer accounts. Without limiting the generality of the foregoing, Fukuda
shall transition all of the accounts listed on Exhibit A (the “Transition
Customer Accounts”) to Volcano as soon as reasonably possible after the Contract
Date (but in any event no later than the Termination Effective Date), subject to
Section 6(c). Fukuda shall visit each of the Transition Customer Accounts,
either alone or together with Volcano upon Volcano’s request, to (i) explain the
transition of the account from Fukuda to Volcano, (ii) inform the customer that
responsibility for filling Product orders has been transferred to Volcano Japan,
and (iii) provide the appropriate contact information for Volcano Japan for
placing orders. Fukuda represents and warrants that Exhibit A is a complete and
correct list of all customer accounts to which Fukuda has directly or indirectly
sold, marketed, or promoted Volcano Product as of the Contract Date, including
without limitation all customer accounts with which Fukuda has entered into
sales agreements covering Volcano Product. In connection with Fukuda’s continued
distribution of Volcano Products during the transition period, Fukuda agrees
that it will not engage in cash sales of Volcano Products to dealers with the
intent of increasing dealer inventories above historical levels. Fukuda further
acknowledges and agrees that following the Termination Effective Date, other
than sales by Fukuda to Dealer Accounts (as defined in Section 6(c) below),
Fukuda will not sell Volcano Products to the transitioned customer.

(b) Contracts. In furtherance of the transfer of the Transition Customer
Accounts described in Section 6(a), as soon as reasonably possible after the
Contract Date (but in any event no later than the Termination Effective Date),
subject to the final sentence of this Section 6(b) and subject to Section 6(c),
Fukuda shall assign to Volcano Corporation (or Volcano Japan, at Volcano
Corporation’s election) all of Fukuda’s rights and obligations under customer
contracts and agreements with Transition Customer Accounts that cover Volcano
Product(s), including rental agreements, service contracts, console sales
agreements, and any contracts in

 

2



--------------------------------------------------------------------------------

negotiation as of the Termination Effective Date (the “Customer Contracts”), but
excluding any rights or obligations that are unrelated to Volcano Products.
Fukuda shall submit to Volcano a true and correct copy of all Customer Contracts
within two (2) weeks after the Contract Date and, on the Termination Effective
Date, Fukuda shall provide Volcano with a list of all Customer Contracts which
are in negotiation as of the Termination Effective Date.

(c) Customer Consent. Fukuda shall use reasonable efforts to obtain any customer
consents necessary for the transfer of Transition Customer Accounts pursuant to
Section 6(a) or the assignment of Customer Contracts pursuant to Section 6(b).
In addition, in the case of Customer Contracts that relate to both the Volcano
Products and the products of a manufacturer other than Volcano (“Bifurcated
Contracts”), to have each such Bifurcated Contracts terminated to the extent it
relates to the Volcano Products and to have the applicable customer enter into
new contract with Volcano Japan with respect to the Volcano Products. To the
extent that, despite Fukuda’s reasonable efforts, any such consent is not
obtained, Fukuda shall make available to Volcano all benefits accruing to Fukuda
with respect to the applicable customer account and/or Customer Contract (in the
case of Bifurcated Contracts, to the extent such benefits relate to the Volcano
Products), including any payments received by Fukuda from such customer account
or under such Customer Contract. However, Volcano agrees that after discussion
and upon mutual written agreement of the parties hereto, the benefits arising
under certain Customer Contracts with the one Transition Customer Accounts set
forth on Exhibit B hereto (collectively, the “Dealer Accounts”) shall be
excluded and Fukuda shall, pursuant to the terms and conditions of Volcano’s
standard dealer agreement which Fukuda is executing concurrently herewith, act
as the dealer of the Volcano Products for the Dealer Accounts.

(d) Information Disclosure. Within two (2) weeks after the Contract Date, Fukuda
shall submit to Volcano:

(i) a true and correct sales history for Volcano Products that covers the twelve
(12) month period prior to the Contract Date in a reasonably detailed and
complete manner, which sales history shall be in Japanese in the form of an
Excel spreadsheet and shall include (A) sales by product on an
account-by-account basis, (B) contact person for each customer account; (C) the
name of the applicable Dealer; and (D) if applicable, the type of IVUS
console(s) being placed and the serial number(s) of such console(s);

(ii) a true and complete customer account list, including the type of consoles
that Fukuda sold to such customers; and

(iii) a true and complete list of any and all ongoing clinical studies involving
Volcano Products that are being sponsored by Fukuda or to which Fukuda is
supplying Volcano Products and any and all anticipated clinical studies
involving Volcano Products that Fukuda has committed to sponsoring or supplying.

(e) No Fukuda Regulatory Filings. Fukuda represents and warrants that it has no
transferable local, national or international permits, licenses or
authorizations held or used by it in connection with its distribution of the
Volcano Products and that it has no regulatory files or filings in its name
related to the Volcano Products.

7. Sales Materials. Fukuda shall return, remove, or destroy, as Volcano shall
instruct, all sales materials for Volcano Product in its possession, including
promotional material,

 

3



--------------------------------------------------------------------------------

digital copies, website or advertisements. All references to Volcano Products on
any websites or advertisements controlled by Fukuda shall be removed, and Fukuda
shall not place any print, media, internet or other advertisement of Volcano
Products after the Termination Effective Date.

8. Taxes. All amounts payable hereunder include all applicable sales, use,
consumption and other taxes and each party will be responsible for payment of
all taxes, fees, duties and charges, and any related penalties and interest that
may be imposed by the tax authorities on each party, arising from the payment of
any amounts hereunder. Fukuda acknowledges and agrees that it will timely remit
any consumption tax due hereunder to the applicable taxing authority. Volcano
assumes no responsibility for late payments or the nonpayment of such
consumption tax by Fukuda.

9. Survival. Notwithstanding Section 7.H of the Distribution Agreement, the
following sections alone shall survive termination of the Distribution
Agreement: Sections 2.F, 3.F, 4, 7.E (other than the proviso in last sentence)
7.G, 8, 9, 10, 11 and 12 of the Distribution Agreement. In addition, the Parties
acknowledge and agree that the return of inventory contemplated in Section 7.F
of the Distribution Agreement is addressed in the Inventory Repurchase
Agreement.

10. Customer Communication. Fukuda and Volcano shall communicate to Transition
Customer Accounts through a press release or jointly signed letter that the
termination of the Distribution Agreement and the transition are amicable and in
the normal course of business, which shall be released concurrently with Volcano
Corporation’s Current Report on Form 8-K contemplated by Section 14 of this
Agreement. To the extent that such press release or jointly signed letter
contains any statements in addition to the foregoing, such additional statements
shall be subject to the mutual agreement of both parties, which agreement shall
not be unreasonably withheld.

11. Release of Claims. The Parties agree that, except for Fukuda’s outstanding
accounts payable amount owed to Volcano pursuant to the Distribution Agreement,
the payments and other commitments described herein represent settlement in full
of all outstanding obligations owed by one Party to the other, and settlement of
all claims, known or unknown, that one Party might have against the other, in
connection with the Distribution Agreement and the termination thereof. Except
for their respective rights and obligations set forth in this Termination
Agreement, each of Fukuda and Volcano releases the other from any and all claims
it may have related thereto under the Distribution Agreement, any purported
amendments or supplements thereto, any other distributor agreement or
distributor relationship of the Parties relating to the Volcano Products. This
release of claims will be and remain in effect in all respects as a complete and
general release as to the matters released. EACH PARTY HERETO UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT ONE PARTY
MIGHT HAVE AGAINST THE OTHER, IN CONNECTION WITH THE DISTRIBUTION RELATIONSHIP
AND THE TERMINATION THEREOF. In giving the release herein, which includes claims
which may be unknown to the parties at present, each party acknowledges that it
has read and understands Section 1542 of the California Civil Code, which reads
as follows:

 

4



--------------------------------------------------------------------------------

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Each Party hereby expressly waives and relinquishes all rights and benefits
under such section and any law of any other jurisdiction of similar effect with
respect to its release of any unknown claims that one Party might have against
the other, in connection with the distribution relationship and the termination
thereof.

12. Fukuda Covenants. Fukuda covenants that it shall (a) discontinue making any
statements or taking any actions that might cause third parties to infer that
Fukuda is a distributor of Volcano; (b) refrain from using any of the trademarks
of Volcano; (c) inform all Transition Customer Accounts inquiring about the
purchase of Volcano Products that they can be ordered directly from Volcano
Japan and forward all such inquiries to Volcano Japan, including providing
Volcano Japan with the name and telephone number of such customers; and
(d) refrain from making any false, disparaging or misrepresentative statements
about Volcano or the Volcano Products that would reasonably be likely to result
in damage to the business or reputation of Volcano or the Volcano Products.

13. Mutual Representations. Each of the Parties hereto represents and warrants
that:

(a) this Termination Agreement has been duly and validly executed and delivered
by such party and is a valid and binding obligation of such party, enforceable
in accordance with its terms, subject to (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies;

(b) neither the execution and delivery of this Termination Agreement nor the
performance hereof will result in any violation or breach of any agreement or
other instrument to which such party is a party or by which such party is bound,
or, to the best of such party’s knowledge, result in a violation or any law,
rule, regulation, treaty, ruling, directive, order, arbitration award, judgment
or decree to which such party is subject; and

(c) no authorization, instruction, consent or approval of any person or entity
is required to be obtained by such party in connection with the execution and
delivery of this Termination Agreement or the performance hereof.

14. Confidentiality. It is the intent of Volcano and Fukuda that this
Termination Agreement and its terms are and should remain confidential. Volcano
and Fukuda agree that, subject to any disclosure obligations which they may have
under any applicable law or under any court order compelling disclosure, they
will endeavor to keep the terms of this Termination Agreement confidential.
Notwithstanding anything to the contrary, Fukuda and Volcano acknowledge and
agree that Fukuda or Volcano may describe the terms of this Termination
Agreement and, to the extent required under applicable law, file as an exhibit a
copy of this Termination Agreement in Fukuda’s annual securities reports, or in
Volcano Corporation’s Current Report on Form 8-K or other public filings with
the United States or Japan Securities and Exchange Commission

15. Miscellaneous.

 

5



--------------------------------------------------------------------------------

(a) This Termination Agreement, and the rights and obligations of the parties
hereunder, shall be governed, construed and interpreted in accordance with the
laws of Japan without regard to any conflicts of law principles that would
provide for the application of the laws of another jurisdiction. The United
Nations Convention on Contracts for the International Sale of Goods shall not
apply to this Termination Agreement.

(b) This Termination Agreement and the Inventory Repurchase Agreement set forth
the entire agreement and understanding of the parties relating to the subject
matter hereof, and supersede all prior oral and written, and all contemporaneous
oral, agreements, understandings and arrangements. No modification of or
amendment to this Termination Agreement shall be effective unless signed by the
parties.

(c) If any provision of this Termination Agreement is held to be invalid by a
court of competent jurisdiction, then the remaining provisions shall remain,
nevertheless, in full force and effect. The parties agree to renegotiate in good
faith any term held invalid and to be bound by the agreed substitute provision
in order to give the most approximate effect intended by the parties.

(d) This Termination Agreement has been written and executed in the English
language. Any translation into any other language will not be an official
version of this Termination Agreement, and in the event of any conflict in
interpretation between the English version and such translation, the English
version will control.

(e) This Termination Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
signed by their duly authorized officers as of the first date written above.

 

Volcano Corporation

 

By:   /s/ Scott Huennekens   [Name] Scott Huennekens   [Title] President and CEO

 

Volcano Japan Co., Ltd

 

By:   /s/ Junichi Osawa   [Name] Junichi Osawa   [Title] President

 

Fukuda Denshi Co., Ltd

 

By:   /s/ Kotaro Fukuda   [Name] Kotaro Fukuda   [Title] President